Case 3:12-cv-05060-BHS Document 126 Filed 09/23/19 Page 1of 3

Thomas Richey

Washington Corrections Center
Po Bex oo

Shelkon WA 9e56y4

 

LODGED
RECEIVED

SEP 2 3 2019

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

FILED

 

 

 

 

 

UNITED STATES pisTrRict CouRT
WESTERN DisTRICT OF WASHINGTON

AT TACOMA

THOMAS WS RICHEY, NO. Ci2-5060 BHS

Plainti
ainkiff, PLAINTIFF ’S MOTION TO
Postpone EVIDENTIARY

HEARING.

DBD. DAHNE,

 

Defendant J

Plaintiff, Thomas W.S. Richey, o-se, hereby submits
this Mmoktion requesting a 60-day Postponemenk of the
évidenkiary hearing in this case due bo exkinguating

Circumskances beyond his CentroLl.

1. REASONS FoR PoSTPONEMENT

 

Richey has been in the hole Since 22 July 2019, and

he is currently in transit awaiking Eran sper from Ehe

RicHey--]
Case 3:12-cv-05060-BHS Document 126 Filed 09/23/19 Page 2 of 3

the Department of Corrections (Doc) transit unik in
ShelEon ak the Washington Corrections Center (wee),
He has had no access to his personal or Legal
Preperty, Minimal access te a Law Library, and can
therefore not adequately prepare bo defend his Pasition
ak the evidentiary hearing this Court has scheduled
for 7 October 2019,

In all fairness, Richey should be given an opportunity
bo reasonably prepare Gnd present his position without
bias or an unfair advantage gained by the Defendant.
This case has been going On fer over seven years
because of the Defendants unwillingness Lo resolve the
Matter ; postponing the evidentiary hearing by two menths
Will nob disadvantage Defendant, and it will allow Richey
the time to arrive at a faciliky where he will have access
ko his property So he may properly prepare for the
avidenbtiary hearing, An alkernakive option would he for
this Court Le appoint Richey Counsel, Sua sponte, to
represenk him at the evidentiary hearing,

Moreover, Postponing the evidentiary hearing by 60 days
will also provide Defendant time ke produce documents ,
Such as the Behavioral Logbook fer November 2011 ab
the Stafford Creek Corrections Center C sccc) Intensive
Management Unik (imu), which the Defendant has not
Complied with producing despite the clapse of over 30

Richey-- 2
Case 3:12-cv-05060-BHS Document 126 Filed 09/23/19 Page 3 of 3

days.

ed

| 2. CONCLUSION
For the Feregoing reasons, this Courk Should grant
this Motion because it is the fair and Just decision

Eo Make .

Daked this |Fkth olay of September 2017.

s. Ch DOs Reba

Tom ws Richey

 

Ricney--3
